Citation Nr: 9920094	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  96-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971 and from September 1972 to November 1973.  His 
first period of service was Under Honorable Conditions and 
the second period of service was Under Conditions Other Than 
Honorable.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  A hearing was held before a hearing 
officer at the VA Regional Office in Wichita, Kansas, in 
April 1996, and the hearing officer's decision was entered in 
March 1997.  

The appeal was last before the Board in January 1998, at 
which time it was remanded for further development.  
Following an attempt, which was unavailing, on the part of 
the RO to accomplish the development directed in the January 
1998 remand, the RO, in a Supplemental Statement of the Case 
mailed to the veteran in March 1999, continued to deny the 
benefit sought on appeal.

Thereafter, the appeal was returned to the Board.


FINDING OF FACT

The claim for service connection for PTSD is not plausible.


CONCLUSION OF LAW

The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for PTSD is whether he 
has presented evidence of a well grounded claim, that is, one 
which is plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for PTSD is well grounded.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  

The veteran asserts that he presently has PTSD as a result of 
his involvement in "two ambushes" by the enemy in 1970 
while he was serving as a coxswain on a boat which navigated 
a number of rivers in South Vietnam.  He elaborates that, 
during one of the ambushes, one "crew member[]" was 
injured.

The veteran's personnel records reflect that he served in 
Vietnam from July 1969 to July 1970.  His occupational 
specialty was that of a maintenance man.  Service medical 
records are negative for any reference to PTSD.  Subsequent 
to service, in conjunction with his hospitalization at a VA 
facility in response to alcoholism in March-April 1995, the 
veteran related that he had been involved "in a couple of 
river ambushes" when he served in Vietnam; it was indicated 
that the veteran did "not seem uncomfortable with the 
memories" of the same.  PTSD was not included among the 
hospitalization discharge diagnoses.  


When he was examined by VA in October 1996, the veteran 
reported having sustained a gunshot wound to his right side 
(service medical records are negative for any evidence of a 
gunshot wound) while stationed in Vietnam.  The pertinent 
diagnosis, following mental status examination, was "[r]ule 
out" PTSD.  Apparently based on the recitations conveyed by 
the veteran, the VA examiner indicated that pertinent 
psychological testing should be accomplished.  Although the 
veteran presented the following month for the accomplishment 
of such testing, it is noted that he indicated "that he had 
to leave" before the completion of the testing.  Thereafter, 
when a telephone message, pursuant to an agreement with the 
veteran, was left with him concerning apparently his need to 
return to complete the testing, it is noted that he "ha[d] 
not" returned the call.

In an effort to obtain information from the veteran incident 
to procuring verification of his asserted stressors, and in 
recognition that the psychological testing initiated in 
November 1996 had never been completed, the Board, in January 
1998, remanded the claim to the RO for the completion of 
development inclusive of the foregoing.  However, although 
the RO, in an effort to initiate the accomplishment of the 
development specified in the January 1998 remand, in June 
1998 mailed pertinent correspondence to the veteran, the 
record does not reflect that he submitted any response 
thereto.

In considering the veteran's claim for service connection for 
PTSD, the Board would point out that a clear diagnosis of 
PTSD is required to establish a claim for service connection 
therefor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
However, the record reflects that the veteran has never been 
assessed as having PTSD.  Further, as has been noted above, 
the veteran has been non-responsive to at least two attempts 
on VA's part to assist him in conjunction with his claim for 
service connection for PTSD, as a result of which his 
potential reexamination by VA (as most recently contemplated 
in the January 1998 remand) has been frustrated.  In this 
regard, the Board would merely observe that the United States 
Court of Appeals for Veterans Claims has indicated that a 
claimant cannot remain passive in circumstances where action 
on his or her part is crucial to accomplishing evidentiary 
development pertinent to his or her claim.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In any event, inasmuch as 
the veteran did not respond to the above-cited June 1998 item 
of correspondence mailed him by the RO, the Board has no 
reason not to conclude that any further effort on VA's part 
to assist him in his claim for service connection for PTSD 
would be futile.

Since the veteran is not shown to have PTSD, his related 
claim for service connection therefor, given such 
consideration alone, is not plausible.  See Cohen, supra.  
Therefore, the matter of verification of the veteran's 
asserted stressor(s), the same (though moot in the present 
circumstances in the absence of evidence documenting assessed 
PTSD) also comprising a requisite element of a PTSD service 
connection claim, see id., need not be addressed.  Given the 
foregoing, then, the veteran's claim for service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for service connection on a 
ground different from that of the RO, the veteran has not 
been prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the RO for 
consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for service 
connection for PTSD, the Board is of the opinion that its 
discussion above bearing on such issue is sufficient to 
inform the veteran of the elements necessary to complete his 
application for a claim for service connection relative to 
such disability.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).




ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for PTSD is denied.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

